Citation Nr: 1117517	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO. 09-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program for Police Communications Operator at the Glendale Police Department from January 16, 2006, to January 16, 2007.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1998 to October 1999.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  From January 16, 2006, to January 16, 2007, the Veteran was enrolled in an on-the-job training program for Police Communications Operator at Glendale Police Department.

2.  The Glendale Police Department Police Communications Operator on-the-job- training program was approved as of January 15, 2008.

3.  For the period from January 16, 2006, to January 16, 2007, the on-the-job training program for Police Communications Operator at Glendale Police Department was not approved by the State Approving Agency as a VA-approved program.


CONCLUSION OF LAW

The criteria for payment of VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (MGIB) for an on-the-job training program for Police Communications Operator at the Glendale Police Department from January 16, 2006, to January 16, 2007, are not met. 38 U.S.C.A. §§ 503, 3001, 3002, 3034, 3241, 3672, 3675, 3680A, 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.1031, 21.1032, 21.4250, 21.4255, 21.7020, 21.7120, 21.7070 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In the present case, the Veteran was denied VA educational assistance benefits under the MGIB in a February 2009 letter for an on-the-job training program for Police Communications Operator at Glendale Police Department from January 16, 2006, to January 16, 2007, which the Veteran subsequent appealed.  With respect to this issue, the Board acknowledges that no VCAA letter was sent to the Veteran.

However, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure is contained in 38 C.F.R. § 21.1031, i.e., the regulation pertaining to notice and assistance for claims under Chapter 30.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  To that end, the Veteran was sufficiently advised in the February 2009 letter as well as the June 2009 statement of the case as to the applicable provisions of law governing her claim as well as the reasons for the denial of such claim.  The Board further finds that the Veteran has been accorded appropriate due process and has presented argument on her own behalf in various documents submitted to VA.

The Board further notes that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statute and regulations governing VA's duties to notify and assist.

II.  Analysis

The purposes of Chapter 30 educational assistance are:

(1) to provide a new educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service;

(2) to extend the benefits of a higher education to qualifying men and women who might not otherwise be able to afford such an education;

(3) to provide for vocational readjustment and to restore lost educational opportunities to those service men and women who served on active duty after June 30, 1985;

(4) to promote and assist the All-Volunteer Force program and the Total Force Concept of the Armed Forces by establishing a new program of educational assistance based upon service on active duty or a combination of service on active duty and in the Selected Reserve (including the National Guard) to aid in the recruitment and retention of highly qualified personnel for both the active and reserve components of the Armed Forces;

(5) to give special emphasis to providing educational assistance benefits to aid in the retention of personnel in the Armed Forces; and

(6) to enhance our Nation's competitiveness through the development of a more highly educated and productive work force.

38 U.S.C.A. § 3001 (West 2002).

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State Approving Agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23) (2010).  38 U.S.C.A. § 3002(3) (West 2002); 38 C.F.R. § 21.7120.  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23).

The Veteran had been previously determined to be eligible for Chapter 30 education benefits.  Therefore, she was entitled to a monthly benefit for the period of time she was enrolled in, and satisfactorily pursing, an approved program of education.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2010).   

A course of education (other than a flight course) not leading to a standard college degree offered by a school must be approved by the State Approving Agency for the State in which the school is located, or by the State Approving Agency which has appropriate approval authority, or, where appropriate, by VA.  38 U.S.C.A. § 3672; 38 C.F.R. § 21.4250(a).  Approval by State Approving Agencies will be in accordance with the standards specified by VA law and regulation.  See 38 U.S.C.A. § 3675; 38 C.F.R. § 21.4250 (b).  Each State Approving Agency will furnish to VA a current list of schools specifying courses which it has approved, and it will furnish such other information as it and VA may determine to be necessary.  38 C.F.R. § 21.4250(b).

In February 2009, the Veteran submitted an Enrollment Certification for Apprenticeship or Other On the Job, Flight, or Correspondence Training.  This certificate indicated that she had begun on-the-job training in the Glendale Police Department Police Communications Operator program on January 16, 2006.  She completed this training on January 16, 2007.

A VA Form 22-1998, which is associated with the claims file, indicates that the Glendale Police Department Police Officer program was approved as an on-the-job training program on October 8, 2007, and the Glendale Police Department Police Communications Operator program, which the Veteran was enrolled in, was approved as of January 15, 2008.  The Veteran has not disputed this information.   Rather, she contends that the program's approval should be treated as retroactive to her January 2006 to January 2007 attendance in the program.  See Notice of Disagreement, March 2009.

The Veteran has provided evidence that the program she attended from January 2006 to January 2007 is nearly identical to the programs which were eventually approved for MGIB benefits in October 2007 and January 2008.  She also provided a letter from her supervisor indicating that the Glendale Police Department had not previously applied for approval due to personnel issues and a lack of interest.  He also stated that the program had been in place for several years and remained relatively unchanged, and that he believes that earlier approval would have been granted had they applied.

In this case, the State Approving Agency did not approve the Glendale Police Department on-the-job training program for Police Communications Operators before or during the Veteran's participation in said program, and the approval was not effective until January 2008.

While the Veteran has argued that she attended essentially the same program, and should therefore be granted Chapter 30 benefits as if the program was approved during her attendance, the Board is unaware of any such exception.  The provisions of 38 U.S.C.A. §§ 3672, 3675, and 3680A, pertaining to the requirement of school approval apply to educational assistance offered under Chapter 30, Chapter 32, Chapter 34, and Chapter 35.  See 38 U.S.C.A. §§ 3034, 3241, 3672 (West 2002).  Indeed, the requirement of school approval is not for the purpose of limiting enrollment; rather, it is to protect both VA and eligible students by ensuring that VA funds are used for schools that maintain certain educational and administrative standards.  For instance, the school is required to have an acceptable refund policy.  See 38 C.F.R. § 21.4255.

It is unfortunate that the Veteran completed this educational program shortly before it was approved.  It is noteworthy that the Glendale Police Department did not give her an enrollment certification and she did not attempt to obtain MGIB benefits for her attendance until after the program was approved, indicating that she knew it was not approved when she chose to attend the course.  

Since the program had not been approved, the Board is without recourse.  While the circumstances surrounding this claim are unfortunate, it should be noted that the Board is without authority to grant benefits on an equitable basis.  It has been held that the authority to award equitable relief under 38 U.S.C.A. § 503(a) (West 2002) is committed to the discretion of the Secretary of VA, and that the Board is without jurisdiction to consider that which is solely committed to the Secretary' s exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

Although sympathizing with the Veteran's situation, the Board is nevertheless bound in its decisions by applicable statutes enacted by Congress.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit.

Thus, the Board is wholly without authority to disregard the applicable law, notwithstanding any extenuating circumstances or claims of fairness.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and the Board is not free to disregard the law.  In this case, there is no legal basis on which the Veteran's claim can be granted.  As the law and not the evidence is dispositive in this case, the Veteran's claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Payment of VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (MGIB) for an on-the-job training program for Police Communications Operator at the Glendale Police Department from January 16, 2006, to January 16, 2007, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


